Citation Nr: 0815602	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a headache 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to September 
1976.

In March 2002, the Board of Veterans' Appeals (Board) denied 
the veteran's appeal for service connection for a headache 
disability.  In January 2004, the veteran initiated a claim 
for service connection for a headache disability.  In a June 
2004 rating decision, the United States Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
denied service connection for headaches.  The veteran 
appealed that denial.

It appears that the RO reopened the veteran's claim of 
service connection; however, the Board does not have 
jurisdiction to consider a claim that has been previously 
adjudicated unless new and material evidence is presented.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  See 
also Winters v. West, 12 Vet. App. 203 (1999). Therefore, 
although the RO reviewed the claim on a de novo basis, the 
issue is as stated on the title page. 


FINDINGS OF FACT

1.  In March 2002, the Board denied the veteran's claim for 
service connection for a headache disability.

2.  Evidence received since the March 2002 Board decision 
includes cumulative assertions from the veteran, and an April 
2004 VA neurological examination report that supports the 
previous denial.


CONCLUSION OF LAW

Evidence received since the March 2002 Board decision is not 
new and material to the claim for service connection for a 
headache disability; the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a chronic headache 
disability that resulted from head injury that he sustained 
in service.  The Board denied in March 2002 the veteran's 
claim for service connection for headaches.  Therefore, the 
veteran's January 2004 claim for service connection for 
headaches was a request to reopen the claim denied by the 
Board.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The United States Court of Appeals for Veterans Claims 
(Court) has ruled that, if the Board determines that new and 
material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The veteran's request to reopen the claim for service 
connection for headaches was received in January 2004.  New 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claim for service connection for headaches was the March 2002 
Board decision.  The Board will consider whether new and 
material evidence has been submitted since that decision.

VA has established service connection for two disabilities 
residual to head injury that the veteran sustained in 
service.  VA evaluates service-connected right facial 
weakness with sensory loss, status post head injury, as 10 
percent disabling.  VA has assigned a 0 percent, 
noncompensable rating for a service-connected laceration scar 
on the forehead.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2007).  Service connection may also be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a claim, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002).

The evidence that was associated with the claims file in 
March 2002 included service medical records, statements from 
the veteran, and medical records and opinions from private 
and VA sources.  The service medical records reflect that in 
October 1975 the veteran was attacked by four or five men, 
who struck him on the forehead with a blunt object.  He was 
treated for a laceration on the forehead and an abrasion on 
the left eyelid.  The laceration on the forehead was sutured.  
There is no record of further treatment in service for those 
injuries.  In a medical history completed in August 1976, for 
separation from service, the veteran reported a history of 
head injury, with laceration of the forehead.  He marked no 
for history of frequent or severe headache.  No neurologic 
disorder was noted on his August 1976 medical examination for 
separation from service.

The claims file contained records of VA and private medical 
treatment of the veteran dated from 1979 to 1998.  Those 
records indicate that veteran has been in treatment since the 
late 1970s for substance abuse and for mental illness, 
diagnosed as schizophrenia.  VA records from 1979 to 1989 do 
not show any report of headaches.  In a December 1983 mental 
evaluation at a university hospital, the veteran also 
reported physical symptoms, including headaches.  That 
facility provided the veteran mental health treatment, 
including periods of inpatient treatment, in 1983 and 1984.  
In January 1984, it was noted that he complained of frequent 
headaches.

In a March 1990 statement in support of claims for VA 
benefits, the veteran indicated that he had headaches that he 
attributed to the head injury in service.  On VA examination 
in August 1991, the veteran reported having recurrent 
headaches since sustaining an injury to his forehead during 
service.  In a January 1992 statement, the veteran wrote that 
the blow to his head during service continued to cause him to 
have headaches.

From December 1992 to January 1993, the veteran received VA 
inpatient treatment for substance abuse.  At that time, he 
attributed current headaches to a head injury in 1975.  He 
indicated that the headaches developed five years after the 
head injury.  In statements submitted in May 1993 and July 
1993, the veteran asserted that his head injury in service 
had caused severe headaches that he continued to have.  In 
December 1993, he indicated that he had daily headaches.

In March 1995, private physician D. A., M.D., reported 
treating the veteran for severe recurrent headaches.  Dr. A. 
stated that, based on examination, the veteran's injury in 
1975 could be the cause of his current headaches.  Dr. A. 
noted that the veteran's headaches seemed to be post 
traumatic in nature.

In a March 1995 statement, the veteran reported that his 
headaches had been chronic since 1975.  In January 1996, the 
veteran was admitted to a private hospital for treatment 
following a myocardial infarction.  During treatment, use of 
the vasodilator medication Isordil was discontinued because 
of complaints of headache and hypotension.  In May 1996, an 
MRI of the veteran's brain performed at a VA facility showed 
a small area of focal cortical atrophy in the left parietal 
region.  The interpreter indicated that the finding could be 
due to old trauma or to infarct.

In VA outpatient treatment notes from May 1997 and August 
1997, lists of the veteran's problems include chronic 
headaches, described as stable.  On VA medical examination in 
March 1998, the veteran reported that he sometimes had 
headaches.

The veteran had a VA neurological examination in July 2001.  
The examiner reported having reviewed the veteran's claims 
file.  The veteran recounted the head injury that he 
sustained in service in 1975.  He indicated that he had not 
lost consciousness at the time of the injury.  He stated that 
he started having headaches about two years after the injury.  
He reported that the headaches occurred every other day, 
lasted about an hour, and usually responded to Tylenol and 
rest.  He indicated that he did not have associated nausea, 
vomiting, photophobia, or phonophobia.  The examiner stated 
that the headaches the veteran described did not fall into 
any category of known headache syndromes.  The examiner 
expressed the opinion that it was very unlikely that there 
was any causal relationship between the head injury in 
service and the current chronic headaches.  The examiner 
expressed disagreement with the 1995 opinion of Dr. A.

In the March 2002 decision, the Board denied service 
connection for a headache disability because there was no 
competent medical evidence linking a headache disability 
noted after service and the isolated head injury sustained in 
service. 

The evidence that has been added to the claims file since 
March 2002 includes additional medical records and statements 
from the veteran.  In 2006, VA medical records dated from the 
1977 to 1987 were added to the claims file.  Some of those 
records were not in the claims file prior to March 2002.  The 
added records do not contain reports of headaches.  Records 
dated from 2004 to 2006 show ongoing VA treatment for 
schizophrenia.

The veteran had a VA neurology examination in April 2004.  
The examiner reported having reviewed the veteran's claims 
folder.  The veteran reported that he was dazed, but did not 
lose consciousness, when he was hit on the forehead with a 
blunt object during service in 1975.  He stated that later in 
service, in March 1976, he was punched in the head, and again 
became dazed, but did not lose consciousness.  He indicated 
that he developed headaches in 1977.  He related that 
currently he had headaches once or twice a week, and that 
each headache lasted two to three hours.  He reported that 
aspirin and rest reduced the pain.  The examiner stated the 
impression that the veteran's chronic headaches were vascular 
in nature.  The examiner opined that the headaches did not 
appear to be post-traumatic in nature.

In a statement submitted later in April 2004, the veteran 
wrote that his headaches had become more severe and more 
frequent.  He attributed the headaches to two head injuries 
during service.  

The medical treatment records added since the March 2002 
Board decision do not address the questions as to whether the 
veteran's chronic headaches either began during service or 
developed as a result of head injury during service.  Those 
records do not relate to any unestablished fact that is 
necessary to substantiate the claim for service connection 
for headaches.  The added statements from the veteran are 
cumulative, repeating his earlier assertions that head injury 
in service caused his headaches.  The VA neurologist who 
examined the veteran in April 2004, like the neurologist who 
examined him in July 2001, expressed the opinion that the 
veteran's headaches were not caused by head injury in 
service.  The Court has indicated that newly received 
evidence that is unfavorable to the claimant's case, and 
supports the previous denial, cannot trigger a reopening of a 
previously denied claim.  Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).  The new evidence does not raise a 
reasonable possibility of substantiating the claim.  The 
Board therefore finds that the new evidence is not material.  
In the absence of evidence that is both new and material, the 
Board denies reopening of the claim.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

Notice in a new and material evidence claim (1) must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and (2) must notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying benefit sought by the claimant.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).

The appellant did not receive notice specific to his claim to 
reopen prior to adjudication of that claim.  While that error 
is presumed prejudicial, the record reflects that the purpose 
of the notice was not frustrated.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  In letters issued in March 2004 and 
December 2004,  the RO notified the appellant of the bases 
for the previous denial of his claim, what evidence would be 
needed to reopen the claim, and what evidence would be needed 
to be entitled to the claimed benefit.  The June 2004 RO 
decision explained the reasons for the denial of the claim.  
An August 2005 statement of the case and a June 2006 
supplemental statement of the case provided the appellant 
with the relevant regulations for his claim, as well as an 
explanation of the reason for the denial of the claim.  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  See 
Sanders, 487 F.3d at 489.

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  The Board 
concludes that VA has substantially complied with the notice 
and assistance requirements, and that the veteran is not 
prejudiced by a decision on the claim at this time.



ORDER

The claim for service connection for a headache disability is 
not reopened.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


